COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 JASON SCOTT,                                                 No. 08-13-00107-CR
                                               §
                  Appellant,                                    Appeal from the
                                               §
 v.                                                           432nd District Court
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                  Appellee.                                     (TC# 1279486D)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF MAY, 2013.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.